UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1913


In re: SHAHEEN CABBAGESTALK,

                    Petitioner.



               On Petition for Writ of Mandamus. (5:14-cv-03771-RMG)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petitions denied by unpublished per curiam opinion.


Shaheen Cabbagestalk, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaheen Cabbagestalk petitions for a writ of mandamus, seeking an order

directing his immediate release from custody after a state conviction for armed robbery

and also directing the United States Supreme Court to file his petition for writ of

certiorari. We conclude that Cabbagestalk is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

This court also does not have jurisdiction to grant mandamus relief against state officials,

Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir. 1969) (per

curiam), and does not have jurisdiction to review final state court orders, Dist. of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Cabbagestalk is not available by way of mandamus.

Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition

and supplemental petitions for a writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                     PETITIONS DENIED



                                             2